Citation Nr: 0515149	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase evaluation for acne vulgaris, 
upper back, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
keratosis pilaris, arms and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied the benefits 
sought on appeal.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the Board sitting at the RO in November 2003 
(Travel Board hearing).  A transcript of this hearing is on 
file.  

The Board remanded the appeal in May 2004.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claims on appeal, 
and all identified evidence relevant to these claims has been 
obtained.  

2.  Service-connected acne vulgaris of the upper back is not 
manifested on most recent VA examination, and earlier in the 
appeal period was shown to be manifested by a nodular lesion 
on the mid upper back; at no time during the appeal has the 
veteran 's acne vulgaris of the upper back been objectively 
shown to be manifested by constant exudation or itching, 
extensive lesions or marked disfigurement, or deep acne 
affecting 40 percent or more of the face or neck, and the 
disorder required no more than topical therapy.  
3.  Service-connected keratosis pilaris, extensors of the 
arms and back, is not manifested on most recent VA 
examination, status post history of a follicular prominence 
bilaterally of the shoulders and extensor surfaces of the 
upper arms, and required no more than topical therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for acne vulgaris of the upper back are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7806 (as in effect prior to 
August 20, 2002) and Diagnostic Codes 7806, 7828 (2004).  

2.  The criteria for a compensable evaluation for keratosis 
pilaris of the arms and back are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Codes 7806, 7824 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
two claims on appeal, the Board must first determine whether 
the veteran has been apprised of the law and regulations 
applicable to the claims on appeal in this case; the evidence 
that would be necessary to substantiate each claim on appeal; 
and whether each claim has been fully developed in accordance 
with the VCAA and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1)  inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims and assertions were received in April 
1999.  In specific compliance with Quartuccio, and Pelegrini, 
the RO included VCAA notice in the supplemental statement of 
the case (SSOC) dated in February 2002, and a VCAA letter was 
issued in May 2004, prior to the January 2005 SSOC.  These 
notices advised the veteran of what evidence would 
substantiate the claims on appeal, and of the specific 
allocation of responsibility for obtaining such evidence.  
The above RO notices of VCAA to the veteran were not provided 
to him prior to the RO's initial adjudication of the claim in 
November 1999, but in compliance with Pelegrini, the claims 
were readjudicated both after the February 2002 SSOC notice 
and the May 2004 VCAA notice-a SSOC was issued in January 
2005.  

The notice provided the veteran of the information needed to 
substantiate his claims adjudicated on appeal, and the 
veteran's reply is of record, along with arguments of his 
representative.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (Pre-VCAA case holding that where claimant was 
advised of the need to submit competent medical evidence 
indicating that his skin disorders meet the specific criteria 
for the at least the next higher evaluation.  

The record also indicates that the veteran was provided with 
a copy of the November 1999 and February 2002 RO rating 
decisions setting forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims adjudicated on the merits herein.  (The February 2002 
RO decision, in effect, granted a separate noncompensable 
evaluation for keratosis pilaris of the arms and back, apart 
from service-connected acne vulgaris of the upper back, 
currently evaluated as 10 percent disabling).  The above 
advisements were reiterated in the SSOC dated in January 
2005.  

VA has also obtained all identified records noted by the 
veteran throughout the pendency of this matter, since the 
inception of the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c).  
In particular, the veteran responded to the VCAA notice in 
March 2003 indicating that all relevant treatment has been at 
VA facilities, and it appears that copies of these records 
have been obtained.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
appeal.  


General Criteria for Increased Ratings

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim. The appellant prevails in either 
event. However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where a particular disability for which the veteran is 
service connected is not listed in the VA's Schedule For 
Rating Disabilities, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 3 Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.  

Separate and distinct manifestations of an injury or disease 
warrant separate ratings under § 4.14.  See, Esteban v. 
Brown,  6 Vet. App. 259 (1994).  However, 38 C.F.R. § 4.14 
directs that the evaluation of the same disability under 
various diagnoses to be avoided.  


Acne Vulgaris of the Upper Back; Keratosis Pilaris of the 
Arms and Back

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne vulgaris and 
that condition is rated, by analogy, under a closely related 
disease or injury.  See 38 C.F.R. § 4.20.  In this case, the 
veteran's acne vulgaris of the upper back and his keratosis 
pilaris of the extensors of the arms and back were evaluated 
as one disability analogous to eczema under Diagnostic Code 
7806, prior to August 30, 2002, when separate Diagnostic 
Codes for acne and diseases of keratinization were first 
introduced as Diagnostic Codes 7828 and 7824, respectively.  

Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect prior to August 30, 2002). 

Other Diagnostic Codes are for consideration as well.  A 
disfiguring scar of the head, face, or neck warrants a 10 
percent evaluation if the disfigurement is moderate.  A 30 
percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to August 30, 2002).  

Additionally, the veteran's acne vulgaris of the upper back 
has never been shown to include the face or scars of the face 
or body.  Accordingly, Diagnostic Codes 7800-7805 do not 
represent the predominant disability.  The Board notes that 
the veteran is not service-connected for foliculitis barbae.  

The evidence of record dated prior to September 1, 2002, 
shows that the veteran's service-connected acne vulgaris of 
the upper back and keratosis pilaris of the extensors of the 
arms and back did not include constant exudation or itching, 
extensive lesions, or marked disfigurement, so as to warrant 
a rating greater than 10 percent under Diagnostic Code 7806 
(in effect prior to August 30, 2002).   

The October 1999 VA examination report demonstrates acne 
vulgaris of the face and back, a history of scarring on the 
face, and hypopigmentation and a nodular lesion on the mid-
upper back.  The veteran's service-connected keratosis 
pilaris was manifested by follicular prominence, bilateral, 
of the shoulders and extensor surfaces of the upper arms.  No 
associated systemic or nervous manifestations were 
discernible on examination.  VA treatment records prior to 
August 30, 2002, do not show additional symptoms of service-
connected skin disability.  

Under the revised criteria for acne vulgaris, upper back (as 
of August 30, 2002), a 30 percent rating is assigned where 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. A 60 percent rating 
is assigned when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).

Disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement is rated as 30 percent 
disabling. Disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is rated as 50 percent 
disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are scar 5 or more inches 
(13 or more cm.) in length; scar at least one- quarter inch 
(0.6 cm.) at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.). Id.  

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
caused by acne, its location, and whether it is deep or 
superficial.  See 38 C.F.R. § 4.118, Diagnostic Code 7828.  

Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable evaluation. Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck or deep acne other than on the face and neck 
warrants a 10 percent evaluation. Deep acne affecting 40 
percent or more of the face and neck warrants a 30 percent 
evaluation. A note following this section states that acne 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2004).  
The veteran's keratosis pilaris has never been shown to 
include the face or scars of the face or body.  Accordingly, 
Diagnostic Codes 7800-7805 do not represent the predominant 
disability.  

The veteran's keratosis pilaris may appropriately be rated 
under Diagnostic Code 7824.  Under Diagnostic Code 7824, a 10 
percent evaluation is warranted for diseases of 
keratinization with localized or episodic cutaneous 
involvement and intermittent systemic medication, such as 
immunosuppressive retinoids, required for a total duration of 
less than six weeks during the past 12-month period.  A 
noncompensable evaluation is assigned for keratosis pilaris 
which requires no more than topical therapy during the past 
12-month period.  

Acne vulgaris of the back was not found on VA examination in 
November 2004.  VA treatment records show only very 
occasional treatment for this skin disorder, with treatment 
limited to the use of topical ointments and creams.  In the 
absence of any competent evidence of current acne vulgaris, 
there is no basis to grant the claim for increase on appeal 
for the period of time from August 30, 2002 to the present.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

As VA treatment records dated from August 30, 2002 to the 
present show very occasional and limited treatment for acne 
vulgaris and keratosis pilaris, with topical treatment only, 
the above detailed criteria for increased ratings are not 
met.  On VA examination in November 2004, the examiner 
reviewed the veteran's clinical history, noting that the 
veteran's prior treatment has been limited to topical 
therapies of the past few decades.  On examination, the 
veteran had scattered inflammatory erythematous papules on 
the cheeks of his face, but no findings were noted on the 
back or arms.  The examiner was of the express opinion that 
there was no evidence of acne or keratosis pylorus on current 
examination.  An incidental diagnosis of pseudofolliculitis 
barbae of the face was noted, but service connection is not 
in effect for this additional diagnosis.  

With limited findings both prior to August 30, 2002 and an 
absent of findings on most recent VA skin examination, and 
with a repeated showing of no need for more than topical 
therapies, the claims on appeal must be denied as against the 
weight of the clinical evidence.  In finding so, the Board 
gives all due consideration of the veteran's sworn Travel 
Board hearing testimony of November 2003.  However, the 
veteran's complaints of greater impairment are not supported 
by the objective medical evidence of record, including two VA 
skin examinations.  The Board finds that the medical evidence 
is more probative than the veteran's unsupported complaints 
of greater impairment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran is competent to provide 
evidence of observable skin symptoms, he is not competent to 
attribute his non-service-connected folliculitis barbae of 
the face to his already service-connected skin disorders of 
the back and arms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims on appeal, 
as set forth above.  Therefore, reasonable doubt is not for 
application.  


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for acne vulgaris, upper back, is denied.  

The claim of entitlement to a compensable evaluation for 
keratosis pilaris, extensors of the arms and back, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


